June 08, 2007


Mr. Philip A. Lionberger
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Scott Ozmun
Whitehurst Harkness Ozmun & Brees, P.C.
P.O. Box 1802
Austin, TX 78767-1802

RE:   Case Number:  06-0050 consolidated with 06-0172
      Court of Appeals Number:  03-05-00007-CV & 03-05-00271-CV
      Trial Court Number:  75107C & 75,107-D

Style:      THE STATE OF TEXAS
      v.
      BARBARA OAKLEY, AS GUARDIAN OF THE ESTATE AND PERSON OF RICHARD
      DANZIGER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  consolidated
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal  |
|   |Ms. Dana          |
|   |DeBeauvoir        |